Title: To Benjamin Franklin from ——— Regnier, 12 October 1782
From: Regnier, ——
To: Franklin, Benjamin


Monsieur,
Paris le 12 Octobre 1782.
Pendant que je m’occupois à ramasser et à mettre en ordre la suite des Constitutions des Etats-unis de l’Amerique j’ai appris que M. le Duc de la Rochefoucault s’amusoit à traduire le Recueil imprimé par ordre du Congrès. Ce Seigneur, auquel j’ai eu l’honneur de presenter mon premier volume, et à qui j’ai fait voir ce que j’avois déja ramassé pour former le Second, a eu la bonté de me dire qu’il comptoit remettre à votre Excellence, vers la st. Martin, sa traduction, et qu’il verroit avec plaisir publier la suite de cette sage Législation.

Les pieces que Votre Excellence ainsi que M. Jay ont bien voulu me communiquer, et celles que j’ai recueilli avec Soin dans les Journaux, pourroient former un Second Volume considerable et interessant; mais désirant completter a present cette collection et la publier dans le meilleur Ordre possible, je Supplie Votre Excellence de vouloir bien me permettre de tirer copie des pieces qui pourroient me manquer et de Soumettre à Sa Sagesse et à ses lumieres l’Ordre et le plan que je me propose de donner à ce Recueil.
Daignés recevoir avec bonté l’hommage du respectueux dévouement avec lequel je Suis, Monsieur, Votre tres humble et tres obeissant Serviteur
Regnier
hôtel de la Guette, rue du four fauxbourg st. GermainM. Franklin, Ministre plénipotentiaire des Etats-unis.
 
Endorsed: Regner 12 Oct. 1782
